*842— Dependency of mother is established. Her son was killed by falling down an elevator shaft in a hotel. The shaft into which he fell was adjacent to the one in which he operated a ear. He opened it by mistake. The question involved is, did the son abandon his employment by leaving the elevator he was operating to deliver a letter to a guest of the hotel? There is proof of a general rule that elevator operators should not leave their cars, but this rule was violated frequently and notoriously; its violation several times was directed by the immediate superior of the operator. Award for death benefits has been made. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.